  Case 21-01025-BFK              Doc 6 Filed 04/03/21 Entered 04/04/21 00:20:31                          Desc Imaged
                                      Certificate of Notice Page 1 of 2
                                         United States Bankruptcy Court
                                               Eastern District of Virginia
                                                   Alexandria Division
TO:                                                      In re: Ivan Eduardo Alva
Michael N. Lau                                           Case Number 21−10325−BFK
10517 West Drive                                         Chapter 7
Unit B                                                   Adversary Proceeding Number 21−01025−BFK
Fairfax, VA 22030

YOU ARE ADVISED AS FOLLOWS CONCERNING PAPERS FILED BY YOU WHICH CONTAIN
DEFICIENCIES:

1 − Adversary case 21−01025. Complaint against Ivan E. Alva filed by Michael N. Lau. Nature of Suit: (67
(Dischargeability − 523(a)(4), fraud as fiduciary, embezzlement, larceny)) Associated Bankruptcy Case Number:
1:21−bk−10325 (Jones, Angela)

REQUIREMENTS OF FORM/PROCESS:
        Not in compliance with LBR 5005−1(C)(3). Papers, including attachments and exhibits, shall be of standard
        weight and letter size (8 1/2 by 11 inches), photo−reduced if necessary, with top margin not less than 1 1/2
        inches and, except for exhibits, pre−punched with two holes at the top; multi−page pleadings to be fastened
        into sets at the top; and all paper presented for filing at the same time arranged in case number order.
        Caption. If joint case, both debtors' names must be listed in caption.
        Attorney filing pleading is not the attorney of record in the case for this party. Please take appropriate action to
        correct. [LBR 2090−1]
        Proof of Service not in compliance with LBR 5005−1(C)(8). The full names and addresses should be listed for
        each person or entity served, including when service is made upon the list of the twenty largest unsecured
        creditors and insured depository institutions as required under FRBP 7004(h). A copy of the proof of service
        attached to the original document filed with the Clerk shall be attached to the document served.
        Not accompanied by "Request for Waiver to File by Flash Drive or Conventionally."* Parties represented by
        attorneys and governmental units and institutional entities must file via the Internet or complete and file a
        Request for Waiver in order to file by flash drive or conventionally. Future noncompliant filings will be
        forwarded to the Court for determination/appropriate action.
        Counsel filing papers, suits or pleadings, or making an appearance, must be a member of the Bar of this Court
        or have a member of the Bar of this Court join in the pleading by endorsement. [LBR 2090−1(F)]
        All pleadings and proposed orders shall include on the first page thereof the name, state bar number, complete
        mailing address and telephone number of the attorney (or pro se party) filing same and the name of the party
        whom the attorney represents. [LBR 5005−(C)(5) and LBR 9022−1]
        All pleadings, motions and other papers required to be served upon a party shall be accompanied by a proof of
        service signed by counsel (or pro se party) certifying that copies were served and detailing date and manner of
        service. If less than all parties were served, proof of service shall name parties served. [LBR 2002−1(F)]
  X     Not accompanied by properly completed Official Form 1040, Adversary Proceeding Cover Sheet*.


*A copy of the above−referenced form may be obtained from the Court's web site at www.vaeb.uscourts.gov
Date: April 1, 2021                               CLERK, UNITED STATES BANKRUPTCY COURT

                                                         By /s/ Kimberly J. Chandler, Deputy Clerk
[igformvNov19.jsp]                                       Direct Dial Telephone No. 703−258−1216
        Case 21-01025-BFK                     Doc 6 Filed 04/03/21 Entered 04/04/21 00:20:31                                            Desc Imaged
                                                   Certificate of Notice Page 2 of 2
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
Lau,
        Plaintiff                                                                                                      Adv. Proc. No. 21-01025-BFK
Alva,
        Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0422-9                                                  User: chandlerk                                                             Page 1 of 1
Date Rcvd: Apr 01, 2021                                               Form ID: igform                                                            Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 03, 2021:
Recip ID                 Recipient Name and Address
ust                    + John P. Fitzgerald, III, Office of the U.S. Trustee - Region 4, 1725 Duke Street, Suite 650, Alexandria, VA 22314-3489
dft                    + Ivan E. Alva, 5908 Cove Landing Rd., Apt 204, Burke, VA 22015-4721
pla                    + Michael N. Lau, 10517 West Drive, Unit B, Fairfax, VA 22030-8144

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 03, 2021                                            Signature:           /s/Joseph Speetjens
